Title: Acct. of the Weather in July [1770]
From: Washington, George
To: 




July 1st. Lowering Morning and wind at East. Abt. 12 Oclock it began to Rain & continued to do so till after 3 Oclock.
 



2. Cloudy Morning but afterwards clear & warm. Then thunder but no Rain.
 


3. Clear & very Cool—the Wind being at No. West & fresh.
 


4. Also clear but not so Cool as Yesterday. Wind in the same place but not fresh.
 


5. Cloudy & lowering all day—but no Rain. Wind Southwardly.
 


6. Cloudy & misty all day with some pretty smart showers of Rain. Wind still to the Southward.
 


7. Raining more or less till 3 Oclock then clear. With but little Wind.
 


8. Clear and pleasant with but little wind and that Southwardly.
 


9. Clear and Warm—with but little wind and that Southwardly.
 


10. Clear and tolerably pleasant not being warm. Wind Southwardly.
 


11. Clear & warm—especially in the afternoon. There being but little wind & that Southwardly.
 


12. Warm with thunder at the forenoon & moderate Rain (a good deal of it) in the Afternoon with hard thunder.
 


13. Still warm with appearances of Rain but none fell.
 


14. Clear and Warm the Wind being Southwardly.
 


15. Warm, and clear notwithstanding the Wind blew fresh from the Eastward.
 


16. Clear and Warm. Wind Southwardly.
 


17. Rather lowering all day with appearances of Rain—but none fell—tho it thunderd a little in the Afternoon.
 


18. Hot and Sultry with but little [wind] and that Southwardly.
 



19. Very hot and Sultry with but little wind.
 


20. Exceeding hot and Sultry with a southerly Breeze.
 


21 Also very hot with a black Cloud to the westward and great appearance [of rain]—but none fell here.
 


22. Clear and Warm in the forenoon with a Black Cloud to the Westward but no Rain here.
 


23. Again appearances of Rain to the Westward with only a sprinkle here.
 


24. Clear and Warm all day with but little Wind.
 


25. Light showers in the afternoon and sevl. of them but not sufft. to wet the Ground.
 


26. Sevl. very fine Showers but rather heavy in the Afternoon from the Southwest. With wind.
 


27. Clear and warm with but little Wind—that Northwardly.
 


28. Very warm. Wind Southwardly in the Afternoon Thunder, lightning and Rain.
 


29. Clear and Warm. Wind Southwardly again.
 


30. Exceedingly warm—especially in the Afternoon there being but little wind & that Southwardly.
 


31. Again very warm & still—especially in the Evening and Night.
